Exhibit 10.7
EXECUTION VERSION
 
 
 
 
 



GLOBAL WATER RESOURCES, INC.
AMENDMENT NO. 2
to
NOTE PURCHASE AGREEMENT
Dated May 20, 2016
and
AMENDMENT NO. 1 TO SECURITY AGREEMENTS
Dated as of June 24, 2016
Dated as of April 20, 2018
Re: $28,750,000 4.38% senior secured promissory notes, Series A, due June 15,
2028
$86,250,000 4.58% senior secured promissory notes, Series B, due June 15, 2036




 
 
 
 
 















4259628

--------------------------------------------------------------------------------






AMENDMENT NO. 2 TO NOTE PURCHASE AGREEMENT
AND AMENDMENT NO. 1 TO SECURITY AGREEMENTS
This Amendment No. 2 to the Note Purchase Agreement dated May 20, 2016 and
Amendment No. 1 to Security Agreements dated as of June 24, 2016 is dated as of
April 20, 2018 (the or this “2018 Amendment”) and is between and among Global
Water Resources, Inc., a Delaware corporation (the “Company”), Global Water LLC,
a Delaware limited liability company, West Maricopa Combine, LLC (f/k/a West
Maricopa Combine, Inc.), U.S. Bank National Association, a national banking
association, in its capacity as collateral agent for the benefit of the
Noteholders (the“Collateral Agent”) and each of the holders of the Notes
signatory hereto (the “Noteholders”).
RECITALS:
A.    The Company and the Noteholders have entered into the Note Purchase
Agreement dated May 20, 2016 (the “Original Note Purchase Agreement”) providing
for the issuance and sale by the Company and the purchase by the Purchaser of
the (i) $28,750,000 aggregate principal amount of 4.38% senior secured
promissory notes, Series A, due June 15, 2028 and (ii) $86,250,000 aggregate
principal amount of 4.58% senior secured promissory notes, Series B, due June
15, 2036 (the “Notes”).
B.    The Company and the Noteholders entered into that certain Amendment No. 1
to the Note Purchase Agreement dated as of December 19, 2017 (the “Amendment
No. 1”). The Original Note Purchase Agreement, as amended by Amendment No. 1, is
hereinafter referred to as the “Existing Note Purchase Agreement.”
C.    The Company and the Subsidiary Guarantors have each entered into a
separate Security Agreement dated as of June 24, 2016 (the “Original Security
Agreements”) granting the Collateral Agent a lien and security interest in
certain assets.
D.    The Company, the Subsidiary Guarantors and the Noteholders now desire to
amend the Existing Note Purchase Agreement and the Original Security Agreements
in the respects, but only in the respects, hereinafter set forth.
E.    Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Existing Note Purchase Agreement unless herein defined or the
context shall otherwise require.
NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this 2018 Amendment set forth in Section 3
hereof, and for good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, the Company, the Subsidiary Guarantors, the
Collateral Agent and the Noteholders do hereby agree as follows:






--------------------------------------------------------------------------------






SECTION 1.
AMENDMENT.

(i)    Note Agreement Amendments. (A) Section 10.9 of the Existing Note Purchase
Agreement is hereby amended and restated to read as follows:
Section 10.9.    Restricted Payments. The Company will not, declare or make, or
incur any liability to declare or make, any Restricted Payment unless at such
time and immediately after giving effect to such action, (a) no Default or Event
of Default would exist and, (b) the ratio of Consolidated EBITDA to Consolidated
Debt Service as of the end of any quarter for each period of four consecutive
fiscal quarters (calculated as at the end of each fiscal quarter for the four
consecutive fiscal quarters then ended) is not less than (i) 1.25:1.00, for any
fiscal quarter ended during the period from June 24, 2016 through and including
June 15, 2021, (ii) 1.20:1.00, for any fiscal quarter ended during the period
from June 16, 2021 through and including June 15, 2024 and (iii) 1.25:1.00, for
any fiscal quarter ended during the period from and after June 16, 2024.
(B)    Section 11(f) of the Existing Note Purchase Agreement is hereby amended
and restated to read as follows:
(f)    (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on (A) the Existing Loan Agreement or (B) any
Indebtedness that is outstanding in an aggregate principal amount of at least
$15,000,000, beyond any period of grace provided with respect thereto,
respectively, or (ii) the Company or any Subsidiary is in default in the
performance of or compliance with any term of any evidence of (A) the Existing
Loan Agreement or (B) any Indebtedness in an aggregate outstanding principal
amount of at least $15,000,000 or of any mortgage, indenture or other agreement
relating thereto, or any other condition exists, and as a consequence of such
default or condition the Existing Loan Agreement or such Indebtedness has
become, or has been declared (or one or more Persons are entitled to declare
such Indebtedness to be), due and payable before its stated maturity or before
its regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Indebtedness to convert such Indebtedness
into equity interests), (x) the Company or any Subsidiary has become obligated
to purchase or repay (A) the Existing Loan Agreement or (B) Indebtedness in an
aggregate outstanding principal amount of at least $15,000,000, before its
regular maturity or before its regularly scheduled dates of payment, or (y) one
or more Persons have the right to require the Company or any Subsidiary so to
purchase or repay such Indebtedness or the Existing Loan Agreement; or
(C)    The following definition is hereby added to Schedule A of the Existing
Note Purchase Agreement in the appropriate alphabetical order:
“Existing Loan Agreement” means that certain $8,000,000 Revolving Credit
Facility dated as of April 20, 2018 between the Company and Midfirst Bank, a
federally charted savings association, and as further amended, supplemented,
renewed, extended or otherwise modified or refinanced from time to time and any
related loan documents (or words of comparable effect), as such related loan
documents may be amended, supplemented, renewed, extended or otherwise modified
or refinanced from time to time.


– 2 –

--------------------------------------------------------------------------------





(D)    The following definitions set forth in Schedule A of the Existing Note
Purchase Agreement are hereby amended to read in their entirety as follows:
“Collateral Agency Agreement” means the Amended and Restated Collateral Agency
Agreement dated as of April 20, 2018, between the Collateral Agent, the holders
of the Notes from time to time and Midfirst Bank (as the same may be amended,
restated, amended and restated, supplemented, joined or otherwise modified from
time to time).
“Consolidated Debt Service” means, with respect to any period, the sum of the
following: (a) Consolidated Interest Expense for such period, (b) all scheduled
amortization payments of principal (other than (i) balloon payments at final
maturity of the Series A Notes, and (ii) principal payments of Indebtedness to
the extent such payments are made with the proceeds of new Indebtedness incurred
in order to refinance such existing Indebtedness) in respect of Indebtedness of
the Company and its Subsidiaries (including the principal component of any
payments in respect of Capital Lease obligations) paid or payable during such
period after eliminating all offsetting debits and credits between the Company
and its Subsidiaries and all other items required to be eliminated in the course
of the preparation of consolidated financial statements of the Company and its
Subsidiaries in accordance with GAAP, and (c) any dividends or stock repurchases
related to Equity Interests of the Company paid or payable during such period,
in each case, as of the date declared whether or not paid during any period.
“Material Credit Facility” means (i) the Existing Loan Agreement, and (ii) as to
the Company and its Subsidiaries, any agreement(s) creating or evidencing
indebtedness for borrowed money entered into on or after the date of Closing by
the Company or any Subsidiary, or in respect of which the Company or any
Subsidiary is an obligor or otherwise provides a guarantee or other credit
support (“Credit Facility”), in a principal amount outstanding or available for
borrowing equal to or greater than $15,000,000 (or the equivalent of such amount
in the relevant currency of payment, determined as of the date of the closing of
such facility based on the exchange rate of such other currency); and if no
Credit Facility or Credit Facilities equal or exceed such amounts, then the
largest Credit Facility shall be deemed to be a Material Credit Facility.
(ii)    Security Agreement Amendments.
(A)    Section 4(a) of each Original Security Agreement is hereby amended by
replacing the reference to “Designated Account” in clause (i) with “Specified
Account”;
(B)    Section 5(g) of each Original Security Agreement is hereby amended by
deleting the phrase “of any Designated Account or any Excluded Account” and
replacing such phrase with “of any Specified Account”; and
(C)    Section 7(a) of each Original Security Agreement is hereby amended by
deleting the phrase “and neither the Collateral Agent nor the Required Holders
have delivered the notice specified in Section 7(b)” from the lead-in to such
Section.


– 3 –

--------------------------------------------------------------------------------





SECTION 2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SUBSIDIARY GUARANTORS.

To induce the Noteholders to execute and deliver this 2018 Amendment (which
representations shall survive the execution and delivery of this 2018
Amendment), the Company and each Subsidiary Guarantor represents and warrants to
the Noteholders that:
(a)    this 2018 Amendment has been duly authorized, executed and delivered by
the Company and each Subsidiary Guarantor and this 2018 Amendment constitutes
the legal, valid and binding obligation of the Company and each Subsidiary
Guarantor enforceable against the Company and each Subsidiary Guarantor in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally or general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);
(b)    the Existing Note Purchase Agreement and each Original Security
Agreement, as amended by this 2018 Amendment, constitutes the legal, valid and
binding obligation of the Company and each Subsidiary Guarantor party thereto
enforceable against the Company and each such Subsidiary Guarantor in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally or general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);
(c)    as of the date hereof and after giving effect to this 2018 Amendment, no
Default or Event of Default has occurred that is continuing;
SECTION 3.
CONDITIONS TO EFFECTIVENESS OF THIS 2018 AMENDMENT.

This 2018 Amendment shall not become effective until, and shall become effective
when, each and every one of the following conditions shall have been satisfied:
(a)    executed counterparts of this 2018 Amendment, duly executed by the
Company, the Subsidiary Guarantors, the Collateral Agent and the Noteholders of
the outstanding principal of the Notes, shall have been delivered to the
Noteholders and the Company;
(b)    the Noteholder shall have received evidence satisfactory to it that the
Existing Loan Agreement has been entered into substantially as proposed in the
form annexed hereto as Exhibit A;


– 4 –

--------------------------------------------------------------------------------





(c)    the representations and warranties of the Company set forth in Section 2
hereof are true and correct on and with respect to the date hereof;
(d)     no Default or Event of Default shall have occurred and be continuing;
Upon receipt of all of the foregoing, this 2018 Amendment shall become
effective.
SECTION 4.
MISCELLANEOUS.

Section 4.1.    (a) This 2018 Amendment shall be construed in connection with
and as part of the Existing Note Purchase Agreement and the Original Security
Agreements, and except as modified and expressly amended by this 2018 Amendment,
all terms, conditions and covenants contained in the Existing Note Purchase
Agreement, the Original Security Agreements and the Notes are hereby ratified
and shall be and remain in full force and effect.
(b)    The execution and delivery of this 2018 Amendment and performance of the
Note Documents shall not, except as expressly provided herein, constitute a
waiver of any provision of, or operate as a waiver of any right, power or remedy
of the Noteholder under, the Note Documents.
(c)    Upon the conditions precedent set forth herein being satisfied, this 2018
Amendment shall be construed as one with the Note Documents, and the Note
Documents shall, where the context requires, be read and construed throughout so
as to incorporate this 2018 Amendment.
(d)    If there is any conflict between the terms and provisions of this 2018
Amendment and the terms and provisions of the Note Documents, the terms and
provisions of this 2018 Amendment shall govern.
Section 4.2.    Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this 2018
Amendment may refer to the Existing Note Purchase Agreement or the Original
Security Agreements without making specific reference to this 2018 Amendment but
nevertheless all such references shall include this 2018 Amendment unless the
context otherwise requires.
Section 4.3.    The descriptive headings of the various Sections or parts of
this 2018 Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.
Section 4.4.    This 2018 Amendment shall be governed by and construed in
accordance with the law of the State of New York.
Section 4.5.    Each Subsidiary Guarantor acknowledges that its consent to the
amendments to the Existing Note Purchase Agreement effected by this 2018
Amendment is not required, but each Subsidiary Guarantor nevertheless hereby
agrees and consents to the amendments to the Existing Note Purchase Agreement
effected by this 2018 Amendment and to the documents and agreements referred to
herein.  Each Subsidiary Guarantor agrees and acknowledges that
(i) notwithstanding the effectiveness of this 2018 Amendment, each Subsidiary
Guaranty (as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time) shall remain in full force and effect
without modification thereto, and (ii) nothing herein shall in any way limit any
of the terms or provisions of each Subsidiary Guaranty executed by any


– 5 –

--------------------------------------------------------------------------------





Subsidiary Guarantor (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time), all of which are hereby
ratified, confirmed and affirmed in all respects. Each Subsidiary Guarantor
hereby agrees and acknowledges that no other agreement, instrument, consent or
document shall be required to give effect to this section. Each Subsidiary
Guarantor hereby further acknowledges that the Subsidiary Guarantor may from
time to time enter into any further amendments, modifications, terminations
and/or waivers of any provisions of the Existing Note Purchase Agreement without
notice to or consent from any Subsidiary Guarantor and without affecting the
validity or enforceability of any Subsidiary Guaranty (as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time) giving rise to any reduction, limitation, impairment, discharge or
termination of any Subsidiary Guaranty (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time).
Section 4.6.    This 2018 Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. The execution hereof by you shall
constitute a contract between us for the uses and purposes hereinabove set
forth, and this 2018 Amendment may be executed in any number of counterparts,
each executed counterpart constituting an original, but all of which together
shall constitute one instrument. Delivery of this 2018 Amendment by facsimile,
electronic mail or other electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.
    
Section 4.7.    The Company and each Subsidiary Guarantor acknowledge and agree
that the Original Security Agreements are amended by this 2018 Amendment.
    
Section 4.8.    Reaffirmation of Agreements. (a) For greater certainty, the
Company and each Subsidiary Guarantor hereby confirms and agrees in favour of
the Secured Parties that each mortgage, charge, assignment, grant of a security
interest, representation, warranty, covenant, liability, indemnity or other
obligation that is expressed in the Original Security Agreements to be made or
given by, or otherwise binding upon such “Pledgor” (including without limitation
the grant of a security interest by such “Pledgor” in Section 2 thereof) is, and
shall be deemed to be, a guarantee, representation, warranty, covenant,
liability, indemnity or obligation, as applicable, made or given by, and binding
upon, each such Note Party respectively, and each mortgage, charge, assignment
or grant provided for therein shall be of the respective Note Party’s rights in
the Collateral subject thereto.
    
(b)    This 2018 Amendment does not constitute a novation of the Original
Security Agreements or the Note Documents or any of the Obligations under the
Note Documents.
[Remainder of Page Left Intentionally Blank.]




– 6 –

--------------------------------------------------------------------------------








The foregoing 2018 Amendment is hereby acknowledged and agreed as of the date
first above written.


GLOBAL WATER RESOURCES, INC.




By:
/s/ Michael J. Liebman            

  Name: Michael J. Liebman
  Title: Senior Vice President, Chief Financial Officer and Secretary


GLOBAL WATER LLC




By:
/s/ Michael J. Liebman            

  Name: Michael J. Liebman
  Title: Manager, Secretary and Treasurer


WEST MARICOPA COMBINE, LLC




By: /s/ Michael J. Liebman            
  Name: Michael J. Liebman
  Title: Manager, Secretary and Treasurer


















--------------------------------------------------------------------------------





The foregoing 2018 Amendment is hereby acknowledged and agreed as of the date
first above written with respect to the Original Security Agreements.


U.S. BANK NATIONAL ASSOCIATION, AS COLLATERAL AGENT




By:
/s/ Mary Ambriz-Reyes        

Name: Mary Ambriz-Reyes
Title:     Vice President


























--------------------------------------------------------------------------------







The foregoing 2018 Amendment is hereby acknowledged and agreed as of the date
first above written.
METROPOLITAN LIFE INSURANCE COMPANY
By: MetLife Investment Advisors, LLC, its investment manager


By:
/s/ John A. Wills            

Name: John A. Wills
Title: Senior Vice President and Managing Director


BRIGHTHOUSE LIFE INSURANCE COMPANY
By: MetLife Investment Advisors, LLC, its investment manager


By:
/s/ Judith A. Gulotta            

Name: Judith A. Gulotta
Title: Managing Director


























--------------------------------------------------------------------------------







The foregoing 2018 Amendment is hereby acknowledged and agreed as of the date
first above written.
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By:
/s/ Brian Lemons            

Vice President
PRIVATE PLACEMENT TRUST INVESTORS, LLC
By: Prudential Private Placement Investors, L.P., as Managing Member
By: Prudential Private Placement Investors, Inc., as its General Partner


By:
/s/ Brian Lemons            

Vice President


PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY


By:
/s/ Brian Lemons            

Assistant Vice President


PRUCO LIFE INSURANCE COMPANY


By:
/s/ Brian Lemons            

Assistant Vice President


PRUDENTIAL ARIZONA REINSURANCE TERM COMPANY
By: PGIM, Inc., as investment manager
By:     /s/ Brian Lemons                    Assistant Vice President








--------------------------------------------------------------------------------







The foregoing 2018 Amendment is hereby acknowledged and agreed as of the date
first above written.
SUN LIFE ASSURANCE COMPANY OF CANADA


By:
/s/ Deborah J. Foss            

Name: Deborah J. Foss
Title:    Managing Director, Head of Private Debt, Private Fixed Income


By:
/s/ Ann C. King            

Name: Ann C. King
Title:    Assistant Vice President and Senior Counsel




SUN LIFE ASSURANCE COMPANY OF CANADA (U.S. BRANCH)
SUN LIFE OF CANADA FUND SEPARATE ACCOUNT


By:
/s/ Deborah J. Foss            

Name: Deborah J. Foss
Title:    Managing Director, Head of Private Debt, Private Fixed Income




By:
/s/ Ann C. King            

Name: Ann C. King
Title:    Assistant Vice President and Senior Counsel


















--------------------------------------------------------------------------------







The foregoing 2018 Amendment is hereby acknowledged and agreed as of the date
first above written.


AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY




By:
/s/ Jeffrey A. Fossell            

Name: Jeffrey A. Fossell
Title:    Authorized Signatory












































































--------------------------------------------------------------------------------








Exhibit A
EXISTING LOAN AGREEMENT
[Attached]




– 13 –